                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF IOWA
                                     WESTERN DIVISION

                                                 )
 Devin G. Nunes,                                 )      Case No. 5:19-cv-04064-CJW-MAR
                                                 )
              Plaintiff,                         )
                                                 )     Defendants’ Unresisted Motion to
 v.
                                                 )     Extend the Temporary Stay of
 Ryan Lizza and Hearst Magazine Media,           )     Discovery by 30 Days
 Inc.,                                           )
                                                 )
              Defendants.                        )


       Defendants Hearst Magazine Media, Inc. (“Hearst”) and Ryan Lizza (“Lizza”) (collectively

“Defendants”) respectfully move the Court, pursuant to Fed. R. Civ. P. 26(c), to modify its

February 4, 2020 order issuing a temporary stay of discovery, ECF No. 26 (the “February 4 Stay

Order”), by extending the period of the temporary stay by 30 days. Counsel for Plaintiff Devin G.

Nunes has informed the undersigned counsel that Plaintiff does not resist this Motion. In support of

this Motion, Defendants state:

       1.      On January 21, 2020, Lizza and Hearst Magazines, Inc. moved for a stay of

discovery pending the resolution of a then-forthcoming pre-trial motion to dismiss Plaintiff’s

amended complaint. See ECF No. 17. The Court granted that motion in its February 4 Stay

Order. The Court ordered that “discovery is stayed until the earlier of either a ruling by the

district court on Defendants’ motion to dismiss or April 1, 2020,” so long as Defendants filed a

motion to dismiss Plaintiff’s amended complaint on or before February 18, 2020. See ECF No.

26, at 5. In entering the February 4 Stay Order, the Court’s stated “intention [was] to allow

ample time for the parties and the Court to address the issues raised [in the Motion to Dismiss]

without permitting the case to linger on the Court’s docket unnecessarily.” Id.




                                    1
      Case 5:19-cv-04064-CJW-MAR Document 44 Filed 03/30/20 Page 1 of 4
          2.    On February 18, Defendants moved to dismiss Plaintiff’s amended complaint.

See ECF No. 34 (the “Motion to Dismiss”). In early March, the parties conferred regarding a

date for oral argument, in consultation with Judge Williams’ Judicial Assistant. Due to

scheduling conflicts and the Court’s availability, the Motion to Dismiss could not be scheduled

for oral argument until late April. It has been set for argument on April 24, 2020. See ECF Nos.

39, 42.

          3.    As a result of these scheduling issues, the stay of discovery is currently set to

expire 23 days before the Motion to Dismiss is argued before Judge Williams. So that the

Motion to Dismiss can be fully submitted before the expiration of the stay period—and thus

there is “ample time for the parties and the Court to address the issues raised” in the Motion to

Dismiss, ECF No. 26, at 5—Defendants respectfully request that the Court extend the stay period

by 30 days. Specifically, Defendants request that the Court’s order that “discovery is stayed

until the earlier of either a ruling by the district court on Defendants’ motion to dismiss or April

1, 2020,” ECF No. 26, at 5, be modified to read: “discovery is stayed until the earlier of either a

ruling by the district court on Defendants’ motion to dismiss or May 1, 2020.”

          5.    The undersigned counsel for Defendants has conferred with counsel for Plaintiff

pursuant to Local Rule 7(k). Plaintiff consents to this Motion.

          WHEREFORE, Defendants Ryan Lizza and Hearst Magazine Media, Inc., respectfully

request, pursuant to Fed. R. Civ. P. 26(c), that the Court modify its February 4 Stay Order by

extending the period of the temporary stay by 30 days, as described above.



[signature block on next page]




                                    2
      Case 5:19-cv-04064-CJW-MAR Document 44 Filed 03/30/20 Page 2 of 4
March 30, 2020                    Ryan Lizza and Hearst Magazine Media, Inc.,
                                  Defendants

                                  By: /s/ Jonathan R. Donnellan
                                  Jonathan R. Donnellan, Lead Counsel*
                                   jdonnellan@hearst.com
                                  Ravi V. Sitwala*
                                   rsitwala@hearst.com
                                  Nathaniel S. Boyer*
                                   nathaniel.boyer@hearst.com
                                  THE HEARST CORPORATION
                                  Office of General Counsel
                                  300 West 57th Street
                                  New York, New York 10019
                                  Telephone: (212) 841-7000
                                  Facsimile: (212) 554-7000
                                  *Admitted Pro Hac Vice

                                  Michael A. Giudicessi
                                   michael.giudicessi@faegrebd.com
                                  Nicholas A. Klinefeldt
                                   nick.klinefeldt@faegrebd.com
                                  Susan P. Elgin
                                   susan.elgin@faegrebd.com
                                  FAEGRE DRINKER BIDDLE & REATH LLP
                                  801 Grand Avenue, 33rd Floor
                                  Des Moines, Iowa 50309-8003
                                  Telephone: (515) 248-9000
                                  Facsimile: (515) 248-9010

                                  Attorneys for Defendants




                                   3
     Case 5:19-cv-04064-CJW-MAR Document 44 Filed 03/30/20 Page 3 of 4
                                   Certificate of Service

       The undersigned certifies that a true copy of Defendants’ Unresisted Motion to Extend
the Temporary Stay of Discovery by 30 Days was served upon the following parties through
the court’s CM/ECF electronic filing system on March 30, 2020.

                                                 /s/ Jonathan R. Donnellan
Copy to:

Joseph M. Feller
 jfeller@kkfellerlaw.com

Steven S. Biss
 stevenbiss@earthlink.net

Attorneys for Plaintiff




                                    4
      Case 5:19-cv-04064-CJW-MAR Document 44 Filed 03/30/20 Page 4 of 4
